                                          Case 5:21-cv-01727-EJD Document 25 Filed 03/17/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                        ZOOM VIDEO COMMUNICATIONS,
                                   8    INC.,                                                Case No. 5:21-cv-01727-EJD

                                   9                   Plaintiff,                            ORDER TO SHOW CAUSE WHY
                                                                                             ADMINISTRATIVE MOTIONS TO
                                  10            v.                                           FILE UNDER SEAL SHOULD NOT BE
                                                                                             DENIED AND WHY ORDER
                                  11    RINGCENTRAL, INC.,                                   GRANTING TRO SHOULD NOT BE
                                                                                             FILED IN THE PUBLIC RECORD
                                  12                   Defendant.
Northern District of California




                                                                                             Re: Dkt. Nos. 5, 13
 United States District Court




                                  13

                                  14          Plaintiff Zoom Video Communications, Inc. (“Zoom”) moved to seal portions of its

                                  15   Complaint as well as Exhibit A to the Complaint. See Dkt No. 5. RingCentral, Inc.

                                  16   (“RingCentral”) moved to seal portions of its Counterclaims, Motion for Temporary Restraining

                                  17   Order, and other documents supporting that motion. See Dkt. No. 13. In an Order filed

                                  18   provisionally under seal, the Court has now granted RingCentral’s underlying Motion for

                                  19   Temporary Restraining Order.

                                  20          In civil action in federal court, a party must show “compelling reasons” to file a document

                                  21   under seal in connection with a motion “more than tangentially related to the merits,” which

                                  22   includes motions for preliminary injunctive relief. Ctr. for Auto Safety v. Chrysler Grp., LLC, 809

                                  23   F.3d 1092, 1096, 1102 (9th Cir. 2016). Requests to file under seal “must be narrowly tailored to

                                  24   seek sealing only of sealable material,” which often requires redactions rather than sealing of

                                  25   documents in their entirety. See Civ. L.R. 79-5(b).

                                  26          While the Court appreciates efforts made in identifying only discrete sections of certain

                                  27   documents at issue for sealing, the parties are seeking to seal a document submitted by both sides

                                  28
                                                                                         1
                                          Case 5:21-cv-01727-EJD Document 25 Filed 03/17/21 Page 2 of 2




                                   1   in its entirety. See Dkt. 13 at 2. The Court therefore concludes that the parties have not “narrowly

                                   2   tailored” their requests, as required by Local Rule 79-5(b), to only seek redaction of material

                                   3   where compelling reasons require sealing. The parties are ORDERED TO SHOW CAUSE why

                                   4   all of the pending motions to seal should not be denied, by filing a renewed consolidated request

                                   5   no later than March 23, 2021 identifying narrower portions of the documents at issue that must be

                                   6   redacted. In particular, the parties should identify narrower portions of the parties’ common

                                   7   document—Zoom Exhibit A and RingCentral Exhibit 1.

                                   8          In an abundance of caution, because the Court’s March 17, 2021 Order granting the

                                   9   underlying motion references material that the parties moved to seal, the Court has filed that Order

                                  10   provisionally under seal. If the parties believe compelling reasons support maintaining any

                                  11   portion of that Order under seal, the parties may propose redactions to the Order by the same

                                  12   deadline.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: March 17, 2021

                                  15                                                   ______________________________________
                                                                                       EDWARD J. DAVILA
                                  16                                                   United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
